Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Amendment filed 11/01/2022 has been entered. Claims 1, 3, and 9-18 remain pending.

Response to Arguments
Applicant's arguments filed 11/01/2022 on Pages 7-11 with respect to the 35 U.S.C. 103 rejection have been fully considered but they are not persuasive. 
Applicant’s Remarks on Page 8 details that “there is no suggestion to integrate an acceleration sensor into a system using a “digital twin” sensor to perform a simulation of a detection quality of the sensor in a manner in which the acceleration sensor is used in the identification of a parameter correlated with a failure mode.” The previously disclosed prior art Machado Viana (US20140058709) teaches in Figure 1 a physical module and a virtual module with a system where the virtual module would be considered a digital twin. Furthermore, Machado Viana teaches in [0063] that the analysis of structural health and evaluation of structural integrity of components of systems and in [0064] that the analysis is accomplished through use of information gathered from sensors including acceleration which would be considered the correlation of the acceleration data with the parameter correlated with a failure mode. Applicant remarks detail on Page 8 that Machado Viana “does not disclose that a result of the simulation is at least a time until failure of a weakest component of the sensor”. Machado Viana teaches in [0054] that the diagnosis and prognosis system with the structural integrity estimated with parameters to estimate the structure life, analysis of structural health, and residual life. Furthermore, Machado Viana teaches in [0063]-[0064] that the structural health and evaluation use information gathered from acceleration sensors and the analysis is simulated analysis. Under a broadest reasonable interpretation, the simulated analysis determination of the residual life as taught by Machado Viana would be the time until failure.
	Applicant’s Remarks on Page 8 details that “Burd, Hammer, Machado Viana, and Gu, even as combined, fails to show or suggest Applicant’s feature of the data model, comprising production specific pieces of information of the sensor.” Page 9-10 of Applicant’s Remark further details the additional reference Altendorf (US20200012249) as only being limited to parameterizing. As amended Claim 1 details, “the digital twin sensor forms a data model of the sensor” and the amendment of Claim 8 into Claim 1 furthers the limitation to be “the data model comprises at least production specific pieces of information of the sensor.”  Altendorf teaches in [0011] the first step of transmitting parameterizing parameter values of a field device to a server, with a subsequent step being “ascertaining a digital image of the field device stored on the server” and that the “digital image contains information on the field device, in particular configuration settings of the field device, and measurement-location-relevant information and is designed in such a way as to reproduce the behavior of the field device in a simulated or emulated manner”. The digital image as taught by Altendorf is a digital twin of the field device, and it is stored on a server for the purpose of simulation. Furthermore the digital image includes configuration settings that are under a broadest reasonable interpretation specific pieces of information of the field device.

Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 is dependent on Claim 8 which has been cancelled and amended into Claim 1. Examiner suggests changing Claim 9 dependency to be on Claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Burd (US20180210436) in view of Hammer (DE102007062919A1; #3 on IDS dated 08/10/2020), Machado Viana (US20140058709), Gu (CN105741005A), and Altendorf (US20200012249).
In regards to Claim 1, Burd teaches “A system having a sensor (industrial facility including sensors – [0021]), wherein the sensor comprises: at least one primary sensor element (industrial facility including sensors coupled to processing equipment – [0021]), and at least one additional secondary sensor element for the detection of environmental influences (measurements devices to indicate temperature, pressure, state and other conditions – [0018]), wherein a digital twin sensor is provided that is related to the sensor (facility digital twin models systems and devices including processing equipment and sensors – [0008]), wherein the digital twin sensor is stored (integrated facility digital twin implemented on computer system with processor and memory – [0021]), wherein the digital twin sensor forms a data model of the sensor (integrated facility digital twin implemented on computer system with aggregation algorithm that utilizes inter-related static models and dynamic models for the facility – [0021]), wherein the sensor and the digital twin sensor are connected to one another via an interface, wherein data can be transmitted at least from the sensor to the digital twin sensor via the interface (sensor 242 and equipment connected to the cloud 230 that includes the digital twin via edge gateway 241 and cloud gateway 231 – Figure 2b; Cloud based facility digital twin with cloud computing architecture – [0025]), and wherein software associated with the database is configured to carry out a simulation of the digital twin sensor (integrated facility digital twin implemented in a computer system with memory storing software for an aggregation algorithm to use static and dynamic models, including simulation of equipment – [0021]), the simulation carried out by the software simulating a detection quality of the digital twin sensor and comparing the detection quality of the digital twin sensor to a detection quality of the sensor (dynamic model includes calculation models on the status, calculation of efficiency, symptom and fault models to determine health, and dynamic simulation to the equipment to compare current performance against simulation – [0021]; model includes asset model to describe devices in the industrial facility including sensors coupled to the processing equipment – [0021]).”
	Burd is silent with regards to the language of “wherein the sensor has a sensor housing having at 5least one electronic system, the at least one electronic system comprising at least one control and evaluation unit, at least one primary sensor element, and at least one mechanical component.”
	Hammer teaches “wherein the sensor has a sensor housing having at 5least one electronic system (field device with sensor and interface circuit, additional sensors, memory unit, input/output unit – [0029]), the at least one electronic system comprising at least one control and evaluation unit (control and evaluation unit – [0029]), at least one primary sensor element and at least one mechanical component (field device includes sensor and actuator integrated in the field device – [0029]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burd to incorporate the teaching of Hammer to use a sensor system that includes electrical circuits.  Doing so would improve the determination of operating conditions of a system.
	Burd in view of Hammer is silent with regards to the language of “wherein the digital twin is stored in a database; wherein a result of the simulation is at least a time until failure of the weakest component of the sensor; wherein the secondary sensor elements comprise at least one acceleration sensor.”
	Machado Viana teaches “wherein the digital twin is stored in a database (a database storing and managing data that is real and simulated – [0012]); wherein a result of the simulation is at least a time until failure of the weakest component of the sensor (diagnosis and prognosis tools for critical systems, with structural integrity estimated with parameters to estimate the structure life and analysis of structural health – [0054]); wherein the secondary sensor elements comprise at least one acceleration sensor (physical module includes accelerometers 04 – [0114]; Figure 2 details a schematic representation of the structural health management system with sensors/physical model and a virtual module –[0082], Figure 2; virtual module is a simulated representation of the physical – [0008]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burd in view of Hammer to incorporate the teaching of Machado Viana to store the virtual system in a database and usage of acceleration sensors.  Doing so would improve the determination of the condition and integrity of systems by the use of a virtual (digital) system.
Burd in view of Hammer and Machado Viana is silent with regards to the language of “wherein a result of the simulation is at least an identification of a weakest component of the sensor; wherein a result of the simulation is at least an identification of a parameter of at least one secondary sensor element that is correlated with the failure of a component.”
Gu teaches “a result of the simulation is at 25least an identification of a weakest component of the sensor (optimization method establishes simulation model to predict failure mechanism of part, predicts failure probability and remaining service life of parts – [0033]); wherein a result of the simulation is at least an identification of a parameter of at least one secondary sensor element that is correlated with the failure of a component (detector collects defect data and history record generated based on defect data, simulation model predicts failure, historical record from detector is mapped to simulation model to establish location of defect – [0026]; simulation model to predict failure mechanism of part, predicts failure probability and remaining service life of parts – [0033]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burd in view of Hammer and Machado Viana to incorporate the teaching of Gu to use the simulation to predict failure of parts.  Doing so would improve the evaluation and maintenance of parts in a facility.
Burd in view of Hammer, Machado Viana, and Gu is silent with regards to the language of “wherein the data model comprises at least production specific pieces of information of the sensor.”
	Altendorf teaches “the data model comprises at least production specific pieces of information of the sensor (configuration settings, measurement location relevant information for field device – [0011]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burd in view of Hammer, Machado Viana, and Gu to incorporate the teaching of Altendorf to use information about the sensor in the digital twin.  Doing so would improve the accuracy of the digital twin model by the incorporation of parameters associated with the physical twin.

	In regards to Claim 3, Burd in view of Hammer, Machado Viana, Gu, and Altendorf discloses the claimed invention as disclosed above and Machado Viana further teaches “The system in accordance with claim 1, the simulation considers and simulates at least an ageing of the sensor (estimation of the structure life and enables prognostic of residual life – [0054]; structural health management system – [0076]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burd in view of Hammer to incorporate the teaching of Machado Viana to estimate the structure life of devices.  Doing so would improve the determination of the condition and integrity of systems by the use of a virtual (digital) system.

In regards to Claim 9, Burd in view of Hammer, Machado Viana, Gu, and Altendorf discloses the claimed invention as disclosed above and Altendorf further teaches “The system in accordance with claim 8, the specific pieces of information comprise comparison values and/or alignment values (configuration settings, measurement location relevant information for field device – [0011]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burd in view of Hammer, Machado Viana, and Gu to incorporate the teaching of Altendorf to use information about the sensor in the digital twin.  Doing so would improve the accuracy of the digital twin model by the incorporation of parameters associated with the physical twin.

	In regards to Claim 10, Burd in view of Hammer, Machado Viana, Gu, and Altendorf discloses the claimed invention as disclosed above Altendorf further teaches “The system in accordance with claim 1, the sensor and the digital twin sensor each have an unambiguous identification number that are linked to one another in order to unambiguously associate the digital twin sensor with the sensor and/or to unambiguously associate the sensor with the digital twin sen15sor (identification information of the field device is transmitted to the server, digital image of field device is determined based on the identification information – [0011]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burd in view of Hammer, Machado Viana, and Gu to incorporate the teaching of Altendorf to use identification between physical twin and digital twin.  Doing so would improve the accuracy of the digital twin model by the incorporation of parameters associated with the physical twin.

	In regards to Claim 11, Burd in view of Hammer, Machado Viana, Gu, and Altendorf discloses the claimed invention as disclosed above and Machado Viana further teaches “The system in accordance with claim 1, wherein, during an operating phase of the sensor, the data of the sensor is continuously transferred or transferred at fixed intervals to the digital twin sensor (sampling sub-module trigger data gathering intervals and data acquisition frequency – [0016]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burd in view of Hammer to incorporate the teaching of Machado Viana to perform data gathering in intervals.  Doing so would improve the determination of the condition and integrity of systems by the use of a virtual (digital) system.

In regards to Claim 12, Burd in view of Hammer, Machado Viana, Gu, and Altendorf discloses the claimed invention as disclosed above and Altendorf further teaches “The system in accordance with claim 1, the data are parameterization data (parameterize parameter values of the field device – [0011]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burd in view of Hammer, Machado Viana, and Gu to incorporate the teaching of Altendorf to use parameters about the sensor in the digital twin.  Doing so would improve the accuracy of the digital twin model by the incorporation of parameters associated with the physical twin.

In regards to Claim 13, Burd in view of Hammer, Machado Viana, Gu, and Altendorf discloses the claimed invention as disclosed above and Burd further teaches “The system in accordance with claim 1, wherein the data model comprises construction data, functional data and/or design data of the sensor (static models include asset model that describes the devices including sensors of the system – [0021]).”

	In regards to Claim 14, Burd in view of Hammer, Machado Viana, Gu, and Altendorf discloses the claimed invention as disclosed above and Burd further teaches “The system in accordance with claim 1, wherein the database is configured to transmit a simulation result to a human-machine interface (computer system includes aa graphics adaptor, and display coupled to the graphics adaptor – [0023]).”

In regards to Claim 15, Burd teaches “A method with a sensor (industrial facility including sensors – [0021]), wherein the sensor has at least one primary sensor element (industrial facility including sensors coupled to processing equipment – [0021]), and wherein the sensor has at least one additional secondary sensor element for the detection of environmental influences (measurements devices to indicate temperature, pressure, state and other conditions – [0018]), and wherein a digital twin sensor is provided that is related to the sensor (facility digital twin models systems and devices including processing equipment and sensors – [0008]), the method comprising the steps of: storing the digital twin sensor (integrated facility digital twin implemented on computer system with processor and memory – [0021]), the digital twin sensor forming a data model of the sensor (integrated facility digital twin implemented on computer system with aggregation algorithm that utilizes inter-related static models and dynamic models for the facility – [0021]), the sensor and the digital twin sensor being connected to one another via an interface; transmitting data at least from the sensor to the digital twin sensor via the interface (sensor 242 and equipment connected to the cloud 230 that includes the digital twin via edge gateway 241 and cloud gateway 231 – Figure 2b; Cloud based facility digital twin with cloud computing architecture – [0025]); simulating a detection quality of the digital twin sensor (integrated facility digital twin implemented in a computer system with memory storing software for an aggregation algorithm to use static and dynamic models, including simulation of equipment – [0021]), and comparing the detection quality of the digital twin sensor to a detection quality of the sensor (dynamic model includes calculation models on the status, calculation of efficiency, symptom and fault models to determine health, and dynamic simulation to the equipment to compare current performance against simulation – [0021]; model includes asset model to describe devices in the industrial facility including sensors coupled to the processing equipment – [0021]).”
Burd is silent with regards to the language of “the sensor has a sensor housing having at least one electronic system, the at least one electronic system comprising at least one control and evaluation unit, at least one primary sensor element and at least one mechanical component.”
Hammer teaches “wherein the sensor has a sensor housing having at 5least one electronic system (field device with sensor and interface circuit, additional sensors, memory unit, input/output unit – [0029]), the at least one electronic system comprising at least one control and evaluation unit (control and evaluation unit – [0029]), at least one primary sensor element and at least one mechanical component (field device includes sensor and actuator integrated in the field device – [0029]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burd to incorporate the teaching of Hammer to use a sensor system that includes electrical circuits.  Doing so would improve the determination of operating conditions of a system.
	Burd in view of Hammer is silent with regards to the language of “storing the digital twin in a database; wherein a result of the simulation is at least a time until failure of the weakest component of the sensor; wherein the secondary sensor elements comprise at least one acceleration sensor.”
	Machado Viana teaches “storing the digital twin in a database (a data storing and managing data that is real and simulated – [0012]); wherein a result of the simulation is at least a time until failure of the weakest component of the sensor (diagnosis and prognosis tools for critical systems, with structural integrity estimated with parameters to estimate the structure life and analysis of structural health – [0054]); wherein the secondary sensor elements comprise at least one acceleration sensor (physical module includes accelerometers 04 – [0114]; Figure 2 details a schematic representation of the structural health management system with sensors/physical model and a virtual module –[0082], Figure 2; virtual module is a simulated representation of the physical – [0008]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burd in view of Hammer to incorporate the teaching of Machado Viana to store the virtual system in a database and usage of acceleration sensors.  Doing so would improve the determination of the condition and integrity of systems by the use of a virtual (digital) system.
	Burd in view of Hammer and Machado Viana is silent with regards to the language of “wherein a result of the simulation is at least an identification of a weakest component of the sensor; wherein a result of the simulation is at least an identification of a parameter of at least one secondary sensor element that is correlated with the failure of a component.”
Gu teaches “a result of the simulation is at 25least an identification of a weakest component of the sensor (optimization method establishes simulation model to predict failure mechanism of part, predicts failure probability and remaining service life of parts – [0033]); wherein a result of the simulation is at least an identification of a parameter of at least one secondary sensor element that is correlated with the failure of a component (detector collects defect data and history record generated based on defect data, simulation model predicts failure, historical record from detector is mapped to simulation model to establish location of defect – [0026]; simulation model to predict failure mechanism of part, predicts failure probability and remaining service life of parts – [0033]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burd in view of Hammer and Machado Viana to incorporate the teaching of Gu to use the simulation to predict failure of parts.  Doing so would improve the evaluation and maintenance of parts in a facility.
Burd in view of Hammer, Machado Viana, and Gu is silent with regards to the language of “wherein the data model comprises at least production specific pieces of information of the sensor.”
	Altendorf teaches “wherein the data model comprises at least production specific pieces of information of the sensor (configuration settings, measurement location relevant information for field device – [0011]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burd in view of Hammer, Machado Viana, and Gu to incorporate the teaching of Altendorf to use information about the sensor in the digital twin.  Doing so would improve the accuracy of the digital twin model by the incorporation of parameters associated with the physical twin.

	In regards to Claim 16, Burd teaches “A system having a sensor (industrial facility including sensors – [0021]), wherein the sensor comprises: at least one primary sensor element (industrial facility including sensors coupled to processing equipment – [0021]), and at least one additional secondary sensor element for the detection of environmental influences (measurements devices to indicate temperature, pressure, state and other conditions – [0018]), wherein a digital twin sensor is provided that is related to the sensor (facility digital twin models systems and devices including processing equipment and sensors – [0008]), wherein the digital twin sensor is stored (integrated facility digital twin implemented on computer system with processor and memory – [0021]), wherein the digital twin sensor forms a data model of the sensor (integrated facility digital twin implemented on computer system with aggregation algorithm that utilizes inter-related static models and dynamic models for the facility – [0021]), wherein the sensor and the digital twin sensor are connected to one another via an interface, wherein data can be transmitted at least from the sensor to the digital twin sensor via the interface (sensor 242 and equipment connected to the cloud 230 that includes the digital twin via edge gateway 241 and cloud gateway 231 – Figure 2b; Cloud based facility digital twin with cloud computing architecture – [0025]), wherein software associated with the database is configured to carry out a simulation of the digital twin sensor (integrated facility digital twin implemented in a computer system with memory storing software for an aggregation algorithm to use static and dynamic models, including simulation of equipment – [0021]), the simulation carried out by the software simulating a detection quality of the digital twin sensor and comparing the detection quality of the digital twin sensor to a detection quality of the sensor (dynamic model includes calculation models on the status, calculation of efficiency, symptom and fault models to determine health, and dynamic simulation to the equipment to compare current performance against simulation – [0021]; model includes asset model to describe devices in the industrial facility including sensors coupled to the processing equipment – [0021]).”
Burd is silent with regards to the language of “a sensor housing having at least one electronic system, the at least one electronic system comprising at least one control and evaluation unit, at least one primary sensor element, and at least one mechanical component.”
	Hammer teaches “a sensor housing having at least one electronic system, the at least one electronic system (field device with sensor and interface circuit, additional sensors, memory unit, input/output unit – [0029]) comprising at least one control and evaluation unit (control and evaluation unit – [0029]), at least one primary sensor element, and at least one mechanical component (field device includes sensor and actuator integrated in the field device – [0029]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burd to incorporate the teaching of Hammer to use a sensor system that includes electrical circuits.  Doing so would improve the determination of operating conditions of a system.
Burd in view of Hammer is silent with regards to the language of “wherein the digital twin is stored in a database; wherein a result of the simulation is at least a time until failure of the weakest component of the sensor; wherein the secondary sensor elements are temperature sensors, position sensors, pressure sensors and/or acceleration sensors.”
	Machado Viana teaches “wherein the digital twin is stored in a database (a data storing and managing data that is real and simulated – [0012]); wherein a result of the simulation is at least a time until failure of the weakest component of the sensor (diagnosis and prognosis tools for critical systems, with structural integrity estimated with parameters to estimate the structure life and analysis of structural health – [0054]); wherein the secondary sensor elements are temperature sensors, position sensors, pressure sensors and/or acceleration sensors (physical module includes accelerometers 04 – [0114]; Figure 2 details a schematic representation of the structural health management system with sensors/physical model and a virtual module –[0082], Figure 2; virtual module is a simulated representation of the physical – [0008]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burd in view of Hammer to incorporate the teaching of Machado Viana to store the virtual system in a database and usage of acceleration sensors.  Doing so would improve the determination of the condition and integrity of systems by the use of a virtual (digital) system.
Burd in view of Hammer and Machado Viana is silent with regards to the language of “wherein a result of the simulation is at least an identification of a weakest component of the sensor, wherein a result of the simulation is at least an identification of a parameter of at least one secondary sensor element that is correlated with the failure of a component.”
Gu teaches “wherein a result of the simulation is at least an identification of a weakest component of the sensor (optimization method establishes simulation model to predict failure mechanism of part, predicts failure probability and remaining service life of parts – [0033]); wherein a result of the simulation is at least an identification of a parameter of at least one secondary sensor element that is correlated with the failure of a component (detector collects defect data and history record generated based on defect data, simulation model predicts failure, historical record from detector is mapped to simulation model to establish location of defect – [0026]; simulation model to predict failure mechanism of part, predicts failure probability and remaining service life of parts – [0033]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burd in view of Hammer and Machado Viana to incorporate the teaching of Gu to use the simulation to predict failure of parts.  Doing so would improve the evaluation and maintenance of parts in a facility.
Burd in view of Hammer, Machado Viana, and Gu is silent with regards to the language of “wherein the data model comprises at least production specific pieces of information of the sensor.”
	Altendorf teaches “wherein the data model comprises at least production specific pieces of information of the sensor (configuration settings, measurement location relevant information for field device – [0011]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burd in view of Hammer, Machado Viana, and Gu to incorporate the teaching of Altendorf to use information about the sensor in the digital twin.  Doing so would improve the accuracy of the digital twin model by the incorporation of parameters associated with the physical twin.

In regards to Claim 17, Burd in view of Hammer, Machado Viana, Gu, and Altendorf discloses the claimed invention as disclosed above and Machado Viana further teaches “The method of claim 15, wherein the simulation considers and simulates at least an ageing of the sensor (estimation of the structure life and enables prognostic of residual life – [0054]; structural health management system – [0076]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burd in view of Hammer to incorporate the teaching of Machado Viana to estimate the structure life of devices.  Doing so would improve the determination of the condition and integrity of systems by the use of a virtual (digital) system.

In regards to Claim 18, Burd in view of Hammer, Machado Viana, Gu, and Altendorf discloses the claimed invention as disclosed above and Machado Viana further teaches “The system in accordance with claim 16, wherein the simulation considers and simulates at least an ageing of the sensor (estimation of the structure life and enables prognostic of residual life – [0054]; structural health management system – [0076]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burd in view of Hammer to incorporate the teaching of Machado Viana to estimate the structure life of devices.  Doing so would improve the determination of the condition and integrity of systems by the use of a virtual (digital) system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.K./             Examiner, Art Unit 2863                                                                                                                                                                                           
/TARUN SINHA/             Primary Examiner, Art Unit 2863